In his motion for rehearing appellant reasserts that errors were committed upon the trial as complained of in the various bills of exception, and also renews his attack upon the charge in several particulars. All these questions (save bill number fifteen) were fully considered and discussed in our original opinion, and we believe were properly disposed of.
In bill number fifteen complaint is made because the cashier of the bank was permitted to testify that when they received deceased's check for $5000.00 payable to appellant they intended to pay it but that deceased telephoned the bank from Fort Worth telling them not to pay it until they heard further from him. The bill recites that it *Page 287 
was already in evidence that deceased had stopped payment on the check. The witness' statement that it would have been paid but for deceased's instruction to the contrary could in no way have been injurious to appellant.
The motion for rehearing is overruled.
Overruled.